Exhibit 10.13

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of July
1, 2016, by and among SG Blocks, Inc., with an address at 912 Bluff Road,
Brentwood, TN 37027 (the “Company”), and RSM Advisors, Inc. (“Consultant”).

 

W I T N E S S E T H:

 

In consideration of the agreements, provisions, promises and covenants contained
herein, and for other consideration as hereinafter described, the parties hereto
agree as follows:

 

1.            Retention. The Company hereby retains the Consultant, and the
Consultant hereby accepts such retention by the Company, for the Term (as
hereinafter defined), in accordance with the terms and conditions hereinafter
set forth.

 

2.            Term of Retention. Unless earlier terminated as hereinafter
provided, the term of the Consultant’s retention under this Agreement (the
“Term”) shall be for a period of one (1) year, commencing July 1, 2016 and
ending June 30, 2017. In the event that the Consultant continues in the
retention of the Company after the end of the Term, then unless otherwise agreed
to by the Consultant and the Company in writing, the Consultant’s continued
retention by the Company shall, notwithstanding anything to the contrary
expressed or implied herein, be terminable by either party at will. It is
expressly understood and agreed that the Company does not now have, nor
hereafter shall have, any obligation to continue the Consultant in its retention
after the Term ends, and that the Consultant does not now have, nor hereafter
shall have, any obligation to continue its retention by the Company after the
Terms ends.

 

3.            Duties.

 

(a)                The Consultant shall be retained to provide services
inclusive of the services listed on Exhibit A attached hereto (collectively the
“Services”).

 

(b)               Consultant shall devote such time to the affairs of the
Company as is necessary to render the Services contemplated by this Agreement in
a professional and workmanlike manner. Consultant agrees to make itself
available to the officers and the board of directors (the “Board”) of the
Company, subject to reasonable advance notice and mutually convenient
scheduling, for the purpose of participating in telephone conferences with the
officers and Board of the Company and advising the Company in the preparation of
any reports, products or licenses, and/or other material and documentation
(“Documentation”) as shall be necessary, in the reasonable opinion of the
Company’s management and Board.

 

(c)                In the performance of Services, Consultant will (i) assist
and support the Company’s compliance with the requirements of the Securities
Exchange Act of 1934, as amended, Securities Act of 1933, as amended, the
Sarbanes Oxley Act of 2002 (the “SOA”) and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder (including Section 404
of the SOA related to internal controls and Sections 302 and 906 of the SOA
related to certifications) and any other applicable Federal or state securities
law, and act in a manner consistent with regards thereto, and (ii) not cause the
Company to violate, any statue or regulation or any order, writ, judgment, or
decree of any court, arbitrator or governmental authority applicable to the
Company and its subsidiaries and affiliates.

 



 

 

 

(d)               The Company and Consultant understand and agree that
Consultant is currently actively engaged with other ventures and that
Consultant’s efforts in connection with these other ventures hereunder shall not
interfere with its obligations to the Company.

 

4.            Independent Contractor Status.

 

(a)                The Consultant’s engagement hereunder shall be as an
independent contractor, rather than as an employee of the Company, and the
Consultant shall not be entitled to any benefits available to employees of the
Company. Nothing contained herein shall be interpreted or construed as creating
or establishing the relationship of employer-employee between the Company and
the Consultant. The Consultant acknowledges that it will be solely responsible
for any federal, state or local income or self employment taxes arising with
respect to its fees hereunder, and the Company shall not be obligated to
withhold or pay any payroll taxes of any kind with regard to Consultant. The
Consultant also acknowledges that it has no state law workers’ compensation
rights with respect to its services under this Agreement.

 

(b)               The Consultant shall have no power to enter into any agreement
on behalf of, or otherwise bind the Company. Without limiting the foregoing,
Consultant shall not enter into any contract or commitment on behalf of the
Company without the Company’s prior written consent.

 

5.            Compensation. In consideration for the Services to be perfoimed by
Consultant for the Company, the Company agrees that the Consultant shall be
entitled to compensation as follows:

 

(a)                Cash Compensation for Services. Consultant shall receive the
sum of Ten Thousand Dollars ($10,000) per month (the “Cash Compensation”)
payable within five (5) business days of the beginning of each month, provided,
however, that no Cash Compensation shall be payable if the Agreement is
terminated pursuant to Section 8.

 

(b)               If Consultant resigns from this engagement with the Company,
cease to provide the Services to the Company, or otherwise terminate this
Agreement, the Company shall pay Consultant all Cash Compensation lawfully due
to Consultant through such date, and the Company shall have no further
obligation to pay Cash Compensation to Consultant after such date.

 

(c)                Option Compensation for Services. Concurrently with this
Agreement, you are being granted options for 65,515 on the terms and conditions
set for in the Company Option Plan and your individual Option Grant, attached as
Exhibit B.

 

6.            Expenses of Consultant. It is expressly understood that each party
shall be responsible for its own nominal and reasonable out-of-pocket expenses.
Upon the Company’s receipt of appropriate documentation, Consultant shall be
reimbursed for all reasonable out-of-pocket expenses that have been pre-approved
in writing by the Company.

 



 2 

 

 

7.            Termination to Become an Employee. The parties anticipate that
prior to the expiration of the term of this Agreement Consultant will be offered
and will except employment with the Company as Chief Financial Officer, on the
terms and conditions set forth in the attached Exhibit C. In consideration of
the grant of options described in Section 5(c) you agree to execute the
Restrictive Covenants Agreement attached as Exhibit D when you become an
employee. If the Company offers, and you accept, employment as described in this
Section 7 then effective upon your employment this Agreement will terminate and
you will be entitled to the cash compensation as provided in Section 5(a)
pro-rated through the date of termination.

 

8.            Termination for Cause.

 

(a)                In addition to any other rights or remedies available to the
Company pursuant to this Agreement, the Company may terminate this Agreement for
“Cause”, which shall be defined as: (i) willful misconduct in the performance of
Consultant’s duties, (ii) fraud, embezzlement, dishonesty or theft by Consultant
in connection with the performance of the Services, (iii) Consultants conviction
of, or plea of nolo contendere to, a felony or an act of moral turpitude, (iv)
breach by Consultant of any material term(s) of this Agreement, or any
representation or warranty of this Agreement if not cured after Notification, as
provided in Section 8(b) below, (v) Consultant’s insolvency or filing of a
petition under the federal bankruptcy laws, or (vi) any assignment by Consultant
of this Agreement to a third party. Any termination of this Agreement shall act
as notice of non-renewal.

 

(b)               The Company will, upon breach by Consultant of any terms or
provisions of this Agreement, notify Consultant in writing of such breach (the
“Notification”). If the Consultant fails to cure the breach within ten (10) days
of Notification, this Agreement will be deemed terminated as of the Notification
date.

 

9.            Termination Upon Death of Consultant. In the event of the death of
Consultant during the Term, this Agreement shall terminate effective
immediately, provided however, that the Company shall pay to Consultant the Cash
Compensation payable pursuant to Section 5(a), pro rated through the effective
date of termination.

 

10.          Termination for Disability. If as a result of incapacity due to
physical or mental illness or injury, Consultant shall have been absent from his
duties preventing him from performing the Services hereunder for ninety (90)
consecutive days, the Company shall be entitled to terminate this Agreement.
Thirty (30) days after giving written notice (which may occur before or after
the end of such ninety (90) day period, but which shall not be effective earlier
than the last day of such ninety (90) day period), the Company may terminate
this Agreement, provided Consultant is unable to resume his performance of the
Services at the conclusion of such notice period. In the event this Agreement is
terminated as a result of Consultant’s disability, Consultant shall receive from
the Company the Cash Compensation payable pursuant to Section 5(a), pro rated
through the effective date of termination.

 

11.          Representations, Warranties and Covenants; SEC and Legal
Compliance.

 

(a)                Safeguard Information and Materials. Consultant acknowledges
that by the very nature of its relationship with the Company, it will, from time
to time, have knowledge of or access to material non-public information.
“Non-public information” is information marked as “confidential” or otherwise
denoted as such, or which is information any person using reasonable judgment
would conclude as being “non-public” or confidential information. Consultant
hereby agrees and covenants that it will utilize its commercially reasonable
efforts to safeguard and prevent the dissemination of such information to third
parties unless authorized in writing by the Company to do so as may be necessary
in the performance of its Services under this Agreement.

 



 3 

 

 

(b)               Conflict With Other Agreements. Both parties acknowledge that
the execution, delivery and performance of this Agreement, in the time and
manner herein specified, and specifically with regard to the acknowledgment
described in Section 3(d), will not conflict with, result in a breach of, or
constitute a default under any existing agreement, indenture, or other
instrument to which the Consultant is a party or by which either entity may be
bound.

 

(c)                Compliance. Consultant is, and during the term hereof, will
be, in compliance with all applicable laws and regulations.

 

(d)               Authorization. The individuals whose signatures appear below
are authorized to sign this Agreement on behalf of their respective
corporations.

 

(e)                Qualifications. Consultant represents and warrants to the
Company that (i) it has the experience and ability as may be necessary to
perform all the required Services with a high standard of qualify, and (ii) all
Services will be performed in a workmanlike and professional manner.

 

(f)                Consultant represents that it is engaged in the financial
consulting business. Consultant further represents that it is not in the
business of raising money. Consultant represents that it intends to remain in
the financial consulting business for the foreseeable future.

 

(g)               Consultant represents to the Company that it has not in the
past two (2) years and is not presently in the business of raising money and
that there has been no broker or finder involved in any manner in connection
with the introduction of the investors to the Company, other than the
Consultant, and agrees to indemnify the Company against, and hold the Company
harmless from, any claim made by any other party for a broker’s or finder’s fee
or other similar payment based upon any agreements, arrangements, or
understanding made by Consultant.

 

(h)               Neither Consultant nor any entity controlled by Consultant has
been involved in any legal proceeding listed in Item 401(f) of Regulation SK.

 

12.          Confidentiality. Consultant and Consultant agree to regard and
preserve as confidential at all times during Consultant’s retention by the
Company and thereafter all Confidential Information (as defined below)
pertaining to the Company’s business that has been or may be obtained by
Consultant or Consultant in the course of this retention by the Company whether
Consultant or Consultant has such information in memory or in writing or other
physical form. Neither Consultant nor Consultant will, without written authority
from the Company to do so, use for its or his benefit or purposes or disclose to
others for any reason, either during the Term or thereafter, except as required
by the Services hereunder, any Confidential Information connected with the
business of the Company. This provision shall not apply to Confidential
Information known to Consultant or Consultant prior to Consultant’s retention
hereunder, or after the Confidential Information has been voluntarily disclosed
to the public, independently developed and disclosed by others, or otherwise
enters the public domain through lawful means.

 



 4 

 

 

For purposes of this Agreement, “Confidential Information” shall mean any
information relating to the business of the Company or any of its affiliates
that has not previously been publicly released by duly authorized
representatives of the Company and shall include (but shall not be limited to)
Company information encompassed in all plans, proposals, computer programs,
business, marketing and sales plans and strategies, financial information,
costs, research information, pricing information, customer and vendor identity,
records, files and information, and all methods, concepts, information,
knowledge and ideas reasonably related to the business of the Company.

 

13.          Competition; Nonsolicitation; Nondisparagement.

 

(a)                During the Term of this Agreement (as extended by the parties
pursuant to Section 2) and for a period of one (1) year following the
termination of this Agreement, the Consultant will not, without the prior
written consent of the Company, engage in “Competition” with the Company. For
purposes of this Agreement, “Competition” shall be defined as engaging in or
carrying on any enterprise or business activity (directly or indirectly, whether
as an advisor, principal, agent, partner, officer, director, employee,
stockholder, associate or consultant to any person, partnership, corporation or
other business entity) relating to or that is competitive with the business of
the Company.

 

(b)               The Consultant hereby covenants and agrees that, during the
Term (as extended pursuant to Section 2) and for a period of two (2) years
following the termination of this Agreement, the Consultant will not solicit or
induce ‘any customer or client of the Company to terminate or otherwise to
cease, reduce, or diminish in any way its relationship with the Company.

 

(c)                The Consultant hereby covenants and agrees that, during the
Term (as extended pursuant to Section 2) and for a period of two (2) years
following the termination of this Agreement, it will not attempt to influence,
persuade or induce, or assist any other person in so persuading or inducing, any
employee of the Company or any recruit, candidate, or applicant for employment
with the Company to give up, or to not commence, employment or a material or
exclusive business relationship with the Company.

 

(d)               The Consultant agrees that, during the Term (as extended
pursuant to Section 2) and for a period of two (2) years following the
termination of this Agreement, it will not engage in any conduct that is
injurious to the reputation(s) and interest(s) of the Company and/or the
Company’s past or present directors, officers, agents, fiduciaries, trustees,
administrators, employees or assigns, including but not limited to disparaging
(or inducing or encouraging others to disparage) the Company and/or any of the
foregoing individuals. For purposes of this Agreement, the term “disparage”
includes without limitation, making any statement that would adversely affect in
any manner the conduct of the Company’s business(es), the business reputation of
the Company and/or any of the foregoing individuals, and/or the personal
reputation of any of the foregoing individuals.

 



 5 

 

 

(e)                If any of the foregoing provisions of this Section 13 is
found by any court, agency or arbitrator of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend over the maximum period of time, range of activities or geographic
area as to which it may be enforceable.

 

(f)                The Consultant acknowledges and agrees that any violation of
any of the covenants of this Section 13 shall constitute a material breach of
this Agreement and further acknowledges and agrees the remedy at law available
to the Company for any such breach would be inadequate and that damages flowing
from such breach may not readily be susceptible to being measured in monetary
terms. Accordingly, the Consultant acknowledges, consents and agrees that, in
addition to any other rights or remedies which the Company may have at law, in
equity or under this Agreement, upon adequate proof of its violation of such
covenants and demonstration of a reasonable likelihood of actual damage, the
Company will be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach.

 

14.          Indemnification. The Company agrees to indemnify, defend and hold
Consultant and its employees, agents and affiliates harmless from and against
any and all loss, claim, damage, liability and expense (including, without
limitation, all reasonable costs of investigation, legal and other fees and
expenses incurred in connection with, and any amounts paid in settlement of, any
action, suit or proceeding or any claim asserted), to which Consultant may
become subject under the United States or foreign securities laws, any
applicable statute or regulation of any jurisdiction at common law (whether
tort, contract or any other basis), or which may result from any claim or
allegation that the Company has infringed the intellectual property rights of
any third party, or which may otherwise result from the Company’s willful
misconduct or gross negligence as per the attached separate Indemnification
Agreement included as Exhibit C.

 

15.          Assignment. This Agreement may not be assigned or delegated by
Consultant without the prior written consent of the Company.

 

16.          Waiver. The waiver by either party of a breach of any provision of
this Agreement shall not constitute or be construed as a waiver of any future
breach of any provision(s) in this Agreement.

 

17.          Severability. The provisions of this Agreement shall be severable
and the invalidity of any provision, or portion thereof, shall not affect the
enforceability of the remaining provisions of this Agreement.

 

18.          Complete Agreement Modification. This Agreement sets forth the
entire agreement between the parties relative to the subject matter herein.
Modification or amendment of any of the provisions of this Agreement shall not
be valid unless in writing and signed by the parties hereto.

 

19.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 



 6 

 

 

20.          Notices. All notices pertaining to this Agreement shall be in
writing and transmitted either by (a) personal hand delivery, (b) certified or
registered mail, return receipt requested, or (c) reputable overnight courier
service. All notices shall be sent to the following addresses unless either
party gives written notice of a change of address:

 

  If to the Company:

SG Blocks, Inc.

912 Bluff Road

Brentwood, TN 37027

Attn: Paul Galvin, CEO

        If to Consultant:

Mahesh Shetty

__________________

__________________

__________________

 

21.          Headings. Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.

 

22.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

23.          Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of each of the parties and their respective
successors and assigns.

 



 7 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE COMPANY:

SG Blocks, Inc.

        By: /s/ Paul M. Galvin     Paul M. Galvin, CEO         /s/ Mahesh Shetty
 



Mahesh Shetty, as principal of RSM Advisors, Inc.

 

 

 

8

 

